Title: John Adams to Abigail Adams, 12 May 1776
From: Adams, John
To: Adams, Abigail


     
      
       May 12. 1776
      
     
     Yours of April 21. came to Hand yesterday. I send you regularly every Newspaper, and write as often as I can—but I feel more skittish about writing than I did, because since the Removal of Head Quarters to New York, We have no Expresses, and very few Individual Travellers, and the Post I am not quite confident in. However I shall write as I can.
     What shall I do with my Office—I want to resign it for a Thousand Reasons. Would you advise me?
     There has been a gallant Battle, in Delaware River between the Gallies and two Men of War, the Roebuck and Liverpool, in which the Men of War came off second best—which has diminished, in the Minds of the People, on both sides the River, the Terror of a Man of War.
     I long to hear a little of my private Affairs, yet I dread it too, because I know you must be perplexed and distress’d. I wish it was in my Power to relieve you.
     It gives me great Pleasure to learn that our Rulers are at last doing something, towards the Fortification of Boston. But I am inexpressibly chagrin’d to find that the Enemy is fortifying on Georges Island. I never shall be easy untill they are compleatly driven out of that Harbour and effectually prevented from ever getting in again. As you are a Politician, and now elected into an important Office, that of Judgess of the Tory Ladies, which will give you naturally an Influence with your sex, I hope you will be instant, in season and out of season, in exhorting them to use their Influence with the Gentlemen, to fortify upon Georges Island, Lovells, Petticks Peddocks, Long, or wherever else it is proper. Send down Fire ships and Rafts and burn to Ashes those Pirates.
     I am out of all Patience with the languid, lethargic Councils of the Province, at such a critical, important Moment, puzzling their Heads about Two penny fees and Confession Bills and what not, when the Harbour of Boston was defenceless. If I was there I should storm and thunder, like Demonsthenes, or scold like a Tooth drawer.
     Do ask Mr. Wybirt and Mr. Welld, and Mr. Taft to preach about it. I am ashamed, vex’d, angry to the last degree! Our People by their Torpitude have invited the Enemy to come to Boston again—and I fear they will have the Civility and Politeness to accept the Invitation.
     Your Uncle has never answered my Letter. Thank the Doctor. He has written me a most charming Letter, full of Intelligence, and very sensible and usefull Remarks. I will pay the Debt as far as my Circumstances will admit, and as soon. But I hope my friends will not wait for regular Returns from me. I have not yet left off “pitying the fifty or sixty Men” and if My Friends knew all that I do, they would pity too.
     Betcy Smith, Lazy Huzzy, has not written me a Line, a great While. I wish she was married—then she would have some Excuse. Duty to Pa. Love to all. How is the Family over against the Church?
    